DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority to TW108139533 filed 31 October 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The 35 U.S.C. 112(f) interpretation of the “at least one inserting member” has been withdrawn in view of Applicant’s amendments filed 19 November 2021.
	Replacement drawing sheets for Figures 3-5 were received on 19 November 2021 and have been approved by the Office.
Claim 3 has been canceled.
	Claims 1-2 are still pending. An action on the merits follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over David (US 2003/0060344) in view of Whipps (US 5,556,362) further in view of Lais (US 4,601,466).
	Regarding claim 1, David teaches a weight plate gap adjustment device for use in a weight training equipment, said weight training equipment comprising at least one weight plate/weight (20), each said weight plate having a hole penetrating a traction shaft/selector member, the weight plate gap adjustment device 5comprising:
a locking pin/selector pin (300) comprising a body/shaft (301), said body having a taper, said locking pin being detachably coupled to said hole of one said weight plate and said traction shaft (Fig. 3 shows a taper at the end of shaft 301. Abstract: “The weight lifting machine also includes a selector member and a lift member. Each of the weights includes an opening to receive a selector pin. The openings are aligned to define a passage through the stack ;
a grip/grip (302) coupled to the locking pin (Fig. 3);
… wherein the locking pin comprises a front end (Fig. 3).

    PNG
    media_image1.png
    358
    553
    media_image1.png
    Greyscale

David does not explicitly teach wherein the body and the front end of the locking pin are located at two opposing lateral sides of the traction shaft, respectively.
However, in a similar field of endeavor, Whipps teaches a locking pin assembly for use with a weight stack wherein the locking pin has a body and a front end wherein the body and the front end of the locking pin are located at two opposing lateral sides of the traction shaft/lifting bar (72), respectively (Fig. 4).

    PNG
    media_image2.png
    417
    537
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking pin of David by having it go through the traction shaft, as taught by Whipps, with the predicted result of providing a secure connection of the pin to the traction shaft to securely and safely select a weight from the stack (see MPEP 2141(III)).
David in view of Whipps still does not teach at least one inserting member, each said inserting member comprising a coupling portion, said coupling portion having a taper corresponding to the taper of said body of said locking pin, each said inserting member being mounted in said hole of one respective said weight plate so that when said locking pin is coupled to said hole of one said weight plate, said body and said coupling portion are closely abutted with each other to eliminate the gap between said locking pin and the respective said weight plate; wherein said inserting member is in the shape of a sleeve; said coupling portion is located on the 
However, in a similar field of endeavor, Lais teaches an exercise weight that has an aperture extending therethrough comprising at least one inserting member/bushing (24), each said inserting member comprising a coupling portion (Fig. 3 shows the inner surface of the bushing 24 and the peripheral wall 26 as the coupling portion with a taper), said coupling portion having a taper corresponding to the taper of said body of said 10locking pin/bar (38), each said inserting member being mounted in said hole of one respective said weight plate so that when said locking pin is coupled to said hole of one said weight plate, said body and said coupling portion are closely abutted with each other to eliminate the gap between said locking pin and the respective said weight plate (Figs. 1-4 show the inner surface of the bushing 24 abutting the bar 38 and the bushing 24 filling the gap between the bar 38 and the aperture 14); wherein said inserting member is in the shape of a sleeve (Fig. 2); said coupling portion is located on the inner circumference of said inserting member (Fig. 4 shows the coupling portion within the circumference of the bushing 24); wherein each of the inserting members comprises a flange/flange (34) abutted against a front end of one said weight plate (Fig. 2).

    PNG
    media_image3.png
    587
    358
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the openings of the weights of David by including the bushings of Lais. One of ordinary skill in the art would have been motivated to make this modification in order to “permit the margin of error in the core [opening] to vary over a wider limit and reduce wastage,” as suggested by Lais (Col. 2, lines 29-31).
David in view of Lais does not explicitly teach wherein the taper of the body has a tapered angle equal to a tapered angle of the taper of the coupling portion of the inserting member. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the coupling portion of David in view of 

	Regarding claim 2, David in view of Whipps further in view of Lais teaches the weight plate gap adjustment device as claimed in claim 1, wherein said locking pin is provided with a magnetic member/magnetic means (303), the magnetic force of said magnetic member attracts said locking pin and the respective said weight plate (David: Fig. 3; Para. [0008]: “The selector pin includes a magnetic means which is adapted to couple to and decouple from respective weights in the stack of weights.).

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. Applicant argues that David does not teach wherein the body and the front end of the locking pin are located at two opposing lateral sides of the traction shaft, respectively. David does not explicitly teach or show wherein the body and the front end of the locking pin are located at two opposing sides of the traction shaft. However, in a similar field of endeavor, Whipps shows this feature (Fig. 4). See above with regards to the rejection of claim 1. It is noted that Applicant’s drawings do not necessarily show where the body of the locking pin ends and the front end begins. Therefore, it is interpreted that the portion of the locking pin that is on one .
Applicant argues that the bushing 24 of Lais is located at a place opposite to the insertion side of the exercise weight 10 and that when the elongated weight support bar 38 is inserted into the aperture 14 of the bushing 24, the bushing 24 may be forced to escape from the exercise weight 10. The Office respectfully disagrees. Lais does not specify that the elongated weight support bar 38 is inserted from the opposite side the weight 10 as the bushing 24. Fig. 1 illustrates that “the bushing 24” is pushed into the aperture 14 “along axis 36 of elongated weight support bar 38” (Col. 3, lines 37-39). The weight bar 38 can be inserted into aperture 14 from the side of the weight 10 that has the bushing 24 such that the bushing would not be forced out of the exercise weight 10.
Applicant further argues that the coupling hole of the bushing 24 of Lais is not a tapered hole, and the elongated weight support bar 38 is not provided with any taper. The Office agrees that the elongated weight support bar 38 does not have a taper. However, Lais is not relied upon for the taper of the bar. The Office also agrees that Lais does not teach a tapered hole. However, the claim limitation recites a “coupling portion having a taper” not a coupling hole having a taper. The coupling portion of Lais comprises the inner circumference and the outer peripheral wall 26 of the bushing 24. The outer peripheral wall 26 has a taper.
Applicant further argues that modifying the openings of the weights of David by including the bushings of Lais would result in the bushing of Lais being installed at the rear side of the weight and that such installation would cause the taper of the shaft 301 of David to be easily separated from the bushing due to vibration. The Office respectfully disagrees. Lais is silent to which side of the weight the bushing is to be installed and the bushing is capable of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784